LAGOA, J.
Appellant, Isaac Lee, appeals from an order denying his motion for mitigation of sentence filed pursuant to Rule 3.800(c), Florida Rule of Criminal Procedure. We dismiss the appeal.
Notwithstanding the language in the trial court’s order of dismissal, the denial of a Rule 3.800(c) motion to mitigate is not an appealable order. See Mann v. State, 26 So.3d 664 (Fla. 3d DCA 2010); Falco v. State, 44 So.3d 198, 198 (Fla. 4th DCA 2010) (“Despite the language in the order of dismissal informing appellant that she *114had thirty days to appeal, there is no right to appeal from the denial of a rule 3.800(c) motion.”). Accordingly, we dismiss the appeal for lack of jurisdiction.
Appeal dismissed.